Mr. Justice Hutchison
delivered tbe opinion of tbe court.
A district judge, after tbe summary foreclosure of a mortgage, ordered a registrar to cancel a record entry in tbe name of a junior mortgagee. Tbe registrar cancelled tbe entry subject to a curable defect. From tbe order of tbe district judge, it appeared that notice of tbe foreclosure sale *262had been given by publication. It did not appear from the papers presented in the registry of property that any personal service of notice had been made or attempted as required by the final paragraph of Art. 171 of the Regulations. It did not appear that the failure to comply with this requirement had been called to the attention of the district judge or that he had passed upon the question of his power — in the absence of any attempted personal service — to order the cancellation of a record entry in the name of a junior mortgagee. The registrar in his ruling did not attempt to review any question of law or of fact decided by the district judge. In the absence of anything to show that the district judge had passed upon the jurisdictional question, the registrar had a right to raise that question and to protect the record owner of a junior mortgage against possible deprivation of his property without due process of law. The least that the ] egistrar could do, in the absence of a proper showing as to personal service or attempted personal service, was to mention the existence of a curable defect.
Appellant relied on the following cases: Crehore v. Registrar, 22 P.R.R. 597; Ortiz v. Registrar, 22 P.R.R. 316; Delgado v. Registrar, 25 P.R.R. 450; Virella v. Registrar, 25 P.R.R. 705; Caballero v. Registrar, 35 P.R.R. 564; Cintrón v. Registrar, 35 P.R.R. 737; Ferrer v. Registrar, 44 P.R.R. 268.
The instant case comes within the principle of the cases cited by the registrar. They are:
Orcasitas v. Registrar, 21 P.R.R. 523; Montes de Oca v. Báez, 23 P.R.R. 656; Nazario v. Registrar, 36 P.R.R. 694; Banco Territorial y Agrícola v. Registrar, 41 P.R.R. 746; Ferrer v. Registrar, 44 P.R.R. 268; Petterson v. Contreras, 42 P.R.R. 474; Moraza v. Registrar, 45 P.R.R. 804; Matos v. Registrar, 46 P.R.R. 288; Ojeda v. Registrar, 39 P.R.R. 219; Pérez v. Registrar, 50 P.R.R. 278; Arroyo v. Zabala, 40 P.R.R. 257.
The ruling appealed from must be affirmed.